Citation Nr: 0926686	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-10 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for cause of 
the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had Recognized Guerilla Service from April 1945 
to March 1946.  He died in November 1973.  The appellant is 
advancing her appeal as the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2005, a statement of the case was issued in 
August 2005, and an informal conference report accepted in 
lieu of a VA-Form 9 substantive appeal was received in April 
2006.  

The appellant indicated on a Report of Contact with the RO in 
June 2005 that she wanted to withdraw her disagreement with 
the issue on appeal.  A letter was sent to her from the RO 
reflecting the conversation recorded in the Report of 
Contact.  The appellant later submitted a statement in June 
2005, however, noting that the Veteran was not sick before 
service and again asserting her claim.  Any withdrawal of the 
appeal, therefore, is considered withdrawn.

The appellant participated in an informal conference at the 
RO in April 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in November 1973.  According to the death 
certificate, the cause of his death was pulmonary hemorrhage 
with asphyxia due to pulmonary tuberculosis far advanced, 
bilateral.  

2.  The RO denied service connection for cause of the 
Veteran's death in an April 1974 rating decision and properly 
notified the appellant, who did not initiate an appeal of 
that decision.

3.  The April 1974 rating decision is the last final decision 
prior to the appellant's request to reopen her claim in 
February 2005.  

4.  Evidence received since the April 1974 rating decision is 
cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1974 rating decision denying service connection 
for cause of the Veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the appellant 
dated in March 2005.  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
appellant is not prejudiced by the failure to provide her 
that further information.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the March 2005 letter generally 
explained to the appellant what constitutes "new" evidence 
and what constitutes "material" evidence and also the 
evidence necessary to substantiate the underlying claim for 
service connection for cause of the Veteran's death.  The 
letter, however, did not notify the appellant of the reason 
for the previous denial of the claim.  Thus, the Board 
concludes that the appellant has not been provided with the 
type of notice contemplated by the Court in Kent.  The 
appellant has asserted, however, that the Veteran's pulmonary 
tuberculosis, which caused his death was related to his 
service.  Thus, she has shown that she has actual knowledge 
of the reason for the previous denial of the claim.  The May 
2005 rating decision also specifically noted what the reason 
was for the last final denial of the claim and a reasonable 
person would understand at this point what was necessary to 
substantiate the claim.  In any event, the appellant has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of the notices.  See Shinseki v. 
Sanders, 129 U.S. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Under Hupp v. Nicholson, 21 Vet. App. 342 (2007), the notice 
letter must note the disabilities the Veteran was granted 
service connection for during his lifetime; but the Veteran 
was not service-connected for anything at the time of his 
death. 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
records.  No VA examination is required since the request to 
reopen the claim is denied in this decision.  A VA 
examination is not required with regard to a claim to reopen 
a finally adjudicated claim unless new and material evidence 
is received.  38 C.F.R. § 3.159(c)(4)(iii).

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the appellant's appeal.  

Criteria & Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

By rating decision in April 1974, the RO denied service 
connection for cause of the Veteran's death.  The appellant 
did not file an appeal; thus, the RO decision is final.  
38 U.S.C.A. § 7105.  In February 2005, the appellant filed a 
claim to reopen the previously denied claim of entitlement to 
service connection for cause of the Veteran's death.  The 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is the 
evidence added to the record since the issuance of the RO 
decision in April 1974.  

The Board notes that even though the RO's May 2005 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in April 1974 is new, in that it was not previously of 
record.  However, it is not material, in that it does not 
raise a reasonable possibility of substantiating the claim.  

At the time of the April 1974 decision, the Veteran's service 
treatment and personnel records were on file.  The service 
treatment records showed a normal evaluation of the lungs at 
discharge from service.  The chest x-ray was also negative.  
An affidavit from S.S.O. and S.L. D. noted that the Veteran 
was not given a rigid physical examination in service and had 
been treated for pulmonary tuberculosis since February 1947.  
March 1973 certificates from private physicians note 
treatment for lung ailments from 1947 to 1948 and pulmonary 
tuberculosis from 1949 to 1950 and in 1969.  A private 1962 
chest x-ray examination report noted diffuse tiny granular 
seedings throughout both lung fields more on the right, with 
right interlobar fissue visible.  It was noted that this 
could be pulmonary tuberculosis or miliary-like parasitic 
infection also should be considered.  The Veteran submitted 
numerous statements during his lifetime asserting that he had 
pulmonary tuberculosis related to his service.  The Veteran's 
death certificate indicated that the cause of death was 
pulmonary hemorrhage with asphyxia due to pulmonary 
tuberculosis far advanced, bilateral.  The basis of the April 
1974 denial was that the Veteran's death was not due to a 
service-connected disease or injury.  

The evidence received since the April 1974 decision consists 
of admission cards from the Quezon Institute dated in 1962 
and 1969 showing treatment for pulmonary tuberculosis, copies 
of the Veteran's Philippine Army records and service records, 
various lay statements from the appellant and other family 
members, and a letter from the Veteran dated in October 1969 
noting that he was suffering from pulmonary tuberculosis and 
had been treated in 1949.  

The Veteran's letter noting that he was treated in 1949 for 
pulmonary tuberculosis is essentially cumulative of the 
certificates from private physicians previously submitted, 
which also noted treatment for pulmonary tuberculosis as far 
back as 1948.  The Board has considered the lay statements of 
the appellant and other family members to the effect that the 
Veteran's death was due to a service-connected disease or 
injury; however, it is noted that the appellant and other 
family members have not been shown to have the medical 
expertise necessary to render such opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998).  Moreover, the 
newly submitted records from the Quezon Institute do not 
indicate that the Veteran's death was due to a service-
connected disease or injury, as they note treatment for 
pulmonary tuberculosis in 1962 and 1969, many years after 
service.  As the evidence does not relate (positively) to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  Under these 
circumstances, the Board must conclude that new and material 
evidence has not been received, and that the criteria for 
reopening the claim seeking service connection for cause of 
the Veteran's death are not met.


ORDER

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for 
cause of the Veteran's death is not warranted.

The appeal is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


